DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
This action is responsive to the original application filed on 12/13/2017 and the Remarks and Amendments filed on 10/28/2021.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identification component”, “a determination component”, “a learning component” and “a suggestion component” in claims 1 and 26; “a distance component” in claims 2 and 27; “a learning component” in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding independent claim 1, Applicant has amended the claim to recite the limitations “a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data; a determination component that determines, using the machine learning algorithm, the 510 that updates one or more model relations as computed by the determination component 120 based on user feedback and/or other suitable information”, and paragraph [0046] discloses “Based on this feedback, the learning component can refine distances and/or other model relations as determined by the determination component 120, thereby learning over time how to implement a cognitive system for comparing models and suggesting and/or exploring an associated set of models and model component”.  
This evidence from the specification is insufficient support for the claim amendments to claim 1, as nowhere in the specification is the training of a machine learning algorithm to determine model relations disclosed, nor is a determination component that uses a machine learning algorithm disclosed.  Applicant alleges that paragraphs [0044-0046] provides sufficient support for the claim amendments to independent claim 1 and the other independent claims, but examiner respectfully disagrees. The use and training of a machine learning algorithm by a learning component and a determination component is not adequately disclosed in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 26-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies models, wherein the set of models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermines model relations among the respective components, wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of responding to a user query, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory”, “receives a user query for suggested models, wherein the user query comprises model-related data”, “an identification component”, “a determination component”, “a suggestion component”, “a learning component that trains a machine learning algorithm to determine model relations among the model components and the model-related data”, and “using the machine learning algorithm”.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, “a suggestion component”, and “a learning component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receives a user query for suggested models, wherein the user query comprises model-related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “trains a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, “a suggestion component”, and “a learning component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receives a user query for suggested models, wherein the user query comprises model-related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “trains a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “computes distances between the pairwise ones of the model components and the model related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a distance component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on the distances as represented in the vectors of component relations”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a suggestion component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on a comparison of the distances to the tolerance parameter.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional elements of “a suggestion component” and a “distance component”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). These generic processing elements do not integrate the abstract idea into a practical application nor do they provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “updates the machine learning algorithm based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.  For example, one can practically update a binary decision tree based on user feedback.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a learning component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermining . . . model relations among the model components, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponding . . . to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, the element of “receiving, by a device operatively coupled to a processor, a user query for suggested models, wherein the user query comprises model-related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional elements of “training . . . a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receiving, by a device operatively coupled to a processor, a user query for suggested models, wherein the user query comprises model-related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “training . . . a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.
                                                                                                                                        Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “updating . . . the machine learning algorithm based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “computing . . . distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “selecting . . . the subset of the set of models based on the distances as represented in the vectors of component relations”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites wherein the selecting is further based on a comparison of the distances to the tolerance parameter”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a computer program product; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentify models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermine model relations among the model components and the model-related data, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]espond to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receive a user query for suggested models, wherein the user query comprises model- related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “train a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).   Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receive a user query for suggested models, wherein the user query comprises model- related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “training . . . a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “update the machine learning algorithm based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “compute distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “select the subset of the models based on the distances as represented in the vectors of component relations”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a computed distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 26
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermines model relations among the model components and the model-related data, wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponds to the user request with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of responding to a user query, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory”, “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved”, “an identification component”, “a determination component”, and “a suggestion component”.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, “a learning component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “trains a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)).Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, “a learning component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “trains a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 27
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “computes distances between the pairwise ones of the model components and the model related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a distance component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 28
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on the distances as represented in the vectors of component relations”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a suggestion component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 29
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on a comparison of the distances to the tolerance parameter.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional elements of “a suggestion component” and a “distance component”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). These generic processing elements do not integrate the abstract idea into a practical application nor do they provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 30
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermining . . . model relations among the model components, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponding . . . to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, the element of “receiving, by a device operatively coupled to a processor, a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “training . . . a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receiving, by a device operatively coupled to a processor, a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). The additional elements of “training . . . a machine learning algorithm to determine model relations among the model components and the model-related data” and “using the machine learning algorithm”, recited at a very high level without any details on how these steps are performed in the claim language or specification, amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP §2106.05 (h)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.


Claim 31
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “computing . . . distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 32
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “selecting . . . the subset of the set of models based on the distances as represented in the vectors of component relations”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 33
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites wherein the selecting is further based on a comparison of the distances to the tolerance parameter”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 26-28, and 30-32 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak (Lysiak et al., “Optimal selection of ensemble classifiers using measures of competence and diversity of base classifiers”, Feb. 27, 2014, Neurocomputing, Volume 126, , pp. 29-35, hereinafter “Lysiak”) in view of Lin et al. (US 8311967 B1, hereinafter “Lin”).


Regarding claim 1, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines, using the machine learning algorithm, one or more model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
Lysiak fails to explicitly disclose a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter.
Lin discloses a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; (Figure 7, Element 702; the figure discloses a suggestion component 702 that receives, under a BRI, a user query for suggested models, wherein the user query or request comprises model0related data such as an input type)
a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data (Figure 5, Element 504;  the figure discloses, under a broadest reasonable interpretation of the claim language and in view of the 112a lack of written description issue, training a machine learning algorithm or predictive model to determine model relations among model components and model-related data; and Column 6, Lines 21-26; “The client computing system 204a is a computing system that uploads training data to the dynamic predictive modeling server system 306 to train one or more predictive models, and can be one of the client computing systems 204a-c, in this case 204a, described in reference to FIG. 2”; and Column 8, Lines 37-41 and Lines 56-61)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations (Figure 7, Element 706; the figure discloses, under a BRI, responding to the user query 702 with the suggested or matched models 706 comprising a subset of models selected based on the vectors of component relations or model matching characteristics; and Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the input types being in the form of a vectors of component relations; and Column 10, Lines 23-32; “Referring again to FIG. 5, each trained model is assigned a score that represents the effectiveness of the trained model. As discussed above, the criteria used to estimate effectiveness can vary. In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 508). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model”)
where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter (Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the matching being based on a tolerance parameter; and Column 14, Lines 14-22; “, and the trained predictive models with the top in effectiveness scores are selected from among the total avail able predictive models, i.e., from among the new set of trained predictive models and the trained predictive models that were stored in the repository 315 before the updating phase began. In some implementations, only trained predictive models with an effectiveness score exceeding a predetermined threshold score are stored in the repository 315 and all others are discarded. Other techniques can be used to determine”).
Lysiak and Lin are analogous art because both are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the training and model suggestion of Lin with the system of Lysiak to yield the predictable result of a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter. The motivation for doing so would be to select from a plurality of trained predictive models (Lin; Abstract).


Regarding claim 7, it is a method claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 13, it is a computer product claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 26, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines, using the machine learning algorithm, one or more model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 30, Equation 2; the equation is, under a BRI, the ML algorithm or classifier that determines model relations among the model components and model-related data to determine the appropriate ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
Lysiak fails to explicitly disclose a suggestion component that receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved; a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations, where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter.
Lin discloses a suggestion component that receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved (Figure 7, Element 702; the figure discloses a suggestion component 702 that receives, under a BRI, a user query for suggested models, wherein the user query or request comprises model-related data such as an input type; and Column 1, Lines 60-63; “The one or more models that match the request are models that were trained using training data provided by a computing system other than the client-subscriber computing system”; and Column 2, Lines 40-43; “An intermediate model included in the predictive model repository can be identified that can be used with at least some of the one or more input types determined from the request to generate a predictive output that is of the first input type)
a learning component trains a machine learning algorithm to determine model relations among the model components and the model-related data (Figure 5, Element 504;  the figure discloses, under a broadest reasonable interpretation of the claim language and in view of the 112a lack of written description issue, training a machine learning algorithm or predictive model to determine model relations among model components and model-related data; and Column 6, Lines 21-26; “The client computing system 204a is a computing system that uploads training data to the dynamic predictive modeling server system 306 to train one or more predictive models, and can be one of the client computing systems 204a-c, in this case 204a, described in reference to FIG. 2”; and Column 8, Lines 37-41 and Lines 56-61)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations (Figure 7, Element 706; the figure discloses, under a BRI, responding to the user query 702 with the suggested or matched models 706 comprising a subset of models selected based on the vectors of component relations or model matching characteristics; and Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the input types being in the form of a vectors of component relations; and Column 10, Lines 23-32; “Referring again to FIG. 5, each trained model is assigned a score that represents the effectiveness of the trained model. As discussed above, the criteria used to estimate effectiveness can vary. In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 508). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model”)
where in the subset of the models are dissimilar to the model-related data according to a tolerance parameter (Column 20, Lines 22-30; “If the output type is not indicated (“No” branch of Step 706), then the input type (or types) can be used to determine what types of predictive outputs are available given the input type and the Subscription models included in the repository 104 (Step 708). For example, the model matching engine 105 can query the database that describes the trained models included in the repository 104 to find those with input types that match the input type (or types) received from the client Subscriber computing system”, the matching being based on a tolerance parameter; and Column 14, Lines 14-22; “, and the trained predictive models with the top in effectiveness scores are selected from among the total avail able predictive models, i.e., from among the new set of trained predictive models and the trained predictive models that were stored in the repository 315 before the updating phase began. In some implementations, only trained predictive models with an effectiveness score exceeding a predetermined threshold score are stored in the repository 315 and all others are discarded. Other techniques can be used to determine”).

Lysiak and Lin are analogous art because both are concerned with intelligent model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the training and model suggestion of Lin with the system of Lysiak to yield the predictable result of a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations. The motivation for doing so would be to select from a plurality of trained predictive models (Lin; Abstract).

Regarding claim 30, it is a method claim that corresponds to the steps of claim 26, and is rejected for the same reasons as claim 26.


Regarding claims 2, 9, 15, 27, and 31, the rejection of claims 1, 7, 13, 26, and 30 are incorporated and Lysiak further discloses a distance component that computes distances between the pairwise ones of the model components and the model related data (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “distance component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claims 3, 10, 16, 28, and 32, the rejection of claims 1, 2, 7, 9, 13, 15, 26, 27, 30, and 31 are incorporated and Lysiak further discloses wherein the suggestion component suggests the subset of the models based on the distances as represented in the vectors (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claim 6, 12, and 17, the rejection of claims 1, 7, and 13 are incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).


Claims 4, 11, 29, and 33 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Lin and further in view of Giacinto et al. (Giacinto et al., “Design of Effective Multiple Classifier Systems by Clustering of Classifiers”, Sep., 7, 2000, Proceedings 15th International Conference on Pattern Recognition. ICPR-2000, pp. 160-163, hereinafter “Giacinto”).

	Regarding claims 4, 11, 29, and 33, the rejection of claims 1, 2, 7, 9, 26-27, and 30-32 are incorporated and Lysiak further discloses the suggestion component and the distance component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “suggestion component” and a “distance component” which are generic computing elements that are inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose suggests the subset of the models based on a comparison of the distances to a tolerance parameter.
Giacinto discloses suggests the subset of the models based on a comparison of the distances to a tolerance parameter (Page 162, Column 1; “In order to perform such a clustering of classifiers, it is easy to see that a “distance” measure between two clusters of classifiers is also necessary. We defined the distance between any two clusters C, and C, as the maximum “distance” between two classifiers belonging to such clusters . . . In particular, for each cluster, the classifier that exhibits the maximum average distance from all other clusters is chosen”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the definition of a “tolerance parameter” in the specification, suggesting or choosing a subset of the set of models (subset C* cluster) based on a comparison to a tolerance parameter, which is the maximum average distance of one classifier from all other clusters).
Lysiak, Lin, and Giacinto are analogous art because all are concerned with model selection in ensembles of machine learning models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the tolerance parameter of Giacinto with the system of Lysiak and Lin to yield the predictable result of suggests the subset of the models based on a comparison of the distances to a tolerance parameter. The motivation for doing so would be to select a subset of classifiers formed by the most error-independent classifiers (Giacinto; Abstract).


Claims 5, 8, and 14 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Lin and further in view of Gibiansky et al. (US 20160110657 A1, hereinafter “Gibiansky”).

Regarding claims 5, 8, and 14, the rejection of claims 1, 7, and 13 are incorporated and Lysiak further discloses the learning component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “learning component” which is a generic computing element that is inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose updates the model relations based on user feedback.
Lin discloses updates the model relations based on user feedback ([0108]; “For experienced users, besides specifying the data, a user can also control the tuning process by providing user-provided information with different commands”; and Figure 5, Element 514).
Lysiak, Lin, and Gibiansky are analogous art because all are concerned with model selection.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the user feedback of Gibiansky with the system of Lysiak and Lin to yield the predictable result of updates the model relations based on user feedback. The motivation for doing so would be to automatically decide a model based on input data and parameter settings (Gibiansky; [0106]).


Response to Arguments

Applicant’s arguments and amendments, filed on 10/28/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-17 and 26-33 have been considered but are not persuasive.

Beginning on page 11, middle paragraph of the Remarks, filed on 10/28/2021, Applicant argues that the claims recite elements “traioning an employing a machine learning algorithm . . . which requires a processor and computer memory, that cannot be practically be applied or performed as a mental process in the human mind in a reasonable amount of time to responds to the user query, and also does not recite any method of organizing human activity”.  Examiner respectfully disagrees with this analysis.
Applicant has not provided any specific argument or evidence as to why any specific limitation of independent claims 1, 7, 13, 26, and 30, as amended and newly presented, as claimed, are not directed towards mental processes such as observations or evaluations that can be practically performed by a human with the assistance of pen and paper.  Applicant has merely made a generalization that the elements of the independent claims cannot be practically performed in the human mind without more.  Accordingly, this argument is not persuasive.
On the next paragraph of the remarks, filed on 10/28/2021, Applicant further argues that the claims “are directed to a practical application of providing suggestions of models in response to a user query comprising model-related data as discussed throughout the specification. Examiner respectfully disagrees with this analysis.
The question isn’t whether the claims are directed towards a practical application, it is whether the additional elements beyond the identified abstract ideas of the claim are directed towards a practical application or provide significantly more than the identified abstract idea.  Applicant has not pointed to any specific additional elements of the independent claims beyond the identified abstract ideas that either is directed towards a practical application or provides significantly more than the identified abstract ideas. Accordingly, this argument is not persuasive.

For these reasons, Applicants arguments are not persuasive, and the 35 U.S.C. § 101 rejection of claims 1-17 and 26-33 STANDS.

Applicant’s arguments and amendments, filed on 10/28/2021, with respect to the 35 USC § 103 rejection of independent claims 1, 7, 13, 26, and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, 13, 26, and 33. Lysiak and Lin are now being used to render claims 1, 7, 13, 26, and 33 obvious under 35 USC § 103.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for the “”identification component”, “determination component”, “suggestion component”, “distance component”, “learning component” in at least Figure 12, Figure 13, and paragraph [0085] of the originally filed specification, and all of the components appear to be generic processing elements.